25 P.3d 984 (2001)
174 Or. App. 581
Mark Lynn SMITH, Appellant,
v.
Robert LAMPERT, Superintendent, Snake River Correctional Institution, Respondent.
99-05-30, 525-M; A107587.
Court of Appeals of Oregon.
Argued and Submitted May 7, 2001.
Decided June 13, 2001.
Bob Pangburn, argued the cause and filed the briefs for appellant.
Kaye E. McDonald, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor General.
Before HASELTON, Presiding Judge, and LINDER and WOLLHEIM, Judges.
PER CURIAM.
Plaintiff appeals from a judgment dismissing his writ of habeas corpus. The appeal is moot by virtue of plaintiff's completion of his incarceration in segregation after the trial court entered its judgment. See generally Pham v. Thompson, 156 Or.App. 440, 965 P.2d 482 (1998), rev den 328 Or. 246, 987 P.2d 507 (1999).
Appeal dismissed.